Citation Nr: 1310793	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for amblyopia and strabismus, right eye.

2.  Entitlement to service connection for amblyopia and strabismus, right eye.  


REPRESENTATION

Veteran represented by:	Theodore Jarvi, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from February 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a videoconference hearing in March 2013 but failed to appear for the hearing.  In a March 2013 letter,  Veteran's representative indicated that the Veteran had waived his right to a hearing.  Accordingly, his request for a hearing is deemed withdrawn. 


FINDINGS OF FACT

1.   In a December 1990 decision, the Board denied reopening of service connection for a right eye disorder, finding that the additional evidence submitted since the prior denial of service connection did not show aggravation of a right eye disorder in service.  

2.  The evidence submitted since the December 1990 Board decision denying reopening of service connection for a right eye disorder is neither cumulative nor redundant, and it relates to an unestablished fact necessary to substantiate the claim for service connection for service connection for amblyopia and strabismus, right eye.  

3.  The Veteran had amblyopia and strabismus of the right eye upon entrance into service.

4.  Amblyopia and strabismus of the right eye permanently increased in severity during service, and such worsening was beyond the natural progression of the disability.

CONCLUSIONS OF LAW

1.  The December 1990 Board decision that denied the appeal to reopen service connection for a right eye disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  

2.  New and material evidence has been received to reopen the claim for service connection for amblyopia and strabismus, right eye.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The Veteran is not entitled to the presumption of soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2012); Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004). 

4.  Amblyopia and strabismus increased in severity during service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). 

Given the fully favorable decision discussed below for the grant of service connection for amblyopia and strabismus, right eye, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents at most a harmless error.



II.  Analysis of Claim 

Claim to Reopen Amblyopia and Strabismus, Right Eye

The claim to reopen service connection for  an eye condition claimed as eye strain was denied by the RO in a March 1987 rating decision, which found that amblyopia and strabismus are constitutional/developmental abnormalities and not disabilities under the law.  The March 1987 decision also found that any change in vision was merely due to normal progression.  

The Veteran timely appealed the March 1987 rating decision to the Board.  In a December 1990 decision, the Board denied reopening of the claim for service connection for a right eye disorder, finding that that there was no medical evidence of aggravation.  The Board decision was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In January 2008, the Veteran filed a claim to reopen service connection for a right eye disability.  The October 2008 rating decision on appeal denied reopening of service connection for amblyopia and strabismus, right eye, finding that new and material evidence had not been received.   

A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104(b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The evidence of record at the time of the December 1990 Board decision included service treatment records, a report of a VA examination dated in April 1989, a transcript of an informal hearing held in June 1989, and the Veteran's statements.  

Service treatment records reflect that a pre-entrance examination dated in December 1973 showed a right exotropia and amblyopia of the right eye, with corrected vision of 20/100.  A February 1974 evaluation noted uncorrectable amblyopia of the right eye.  Vision of the right eye was 20/200.  The Veteran was given a E2 designation on his PULHES profile, and it was found that the Veteran was unqualified for any job requiring an E1 profile.  An April 1974 vision examination noted a history of "squint surgery 1964 (eight years old)."  A May 1974 examination showed distant vision of the right eye of 20/70, corrected to 20/50, and near vision of 20/400, corrected to 20/50.

In February 1976, the Veteran was seen for a visual examination at which he asserted his belief that he should be disqualified from his career field.  The Veteran was referred for an ophthalmology consultation at which he complained of amblyopia and strabismus and suggested that dismissal from service should be contemplated.  A March 1976 physical profile noted strabismus and amblyopia of the right eye, and suggested that the Veteran should be retrained into a specialty compatible with duty restrictions, no duties which are visually demanding, requiring any prolonged periods of concentrated visual activity or concentration.  A medical evaluation completed upon separation in April 1976 noted a history of right eye amblyopia/strabismus since childhood and corrective surgery in 1964 with no improvement noted. 

The report of VA examination dated in April 1989 reflects that a VA ophthalmologist diagnosed amblyopia and exotropia.  The ophthalmologist noted that the conditions had surgical treatment.  The Veteran reported that these conditions had caused him more visual dysfunction as time had passed.  

The Veteran's statements and hearing transcript reflect his contentions that that his right eye disability worsened during service.   

The evidence received since the December 1990 Board decision includes statements from the Veteran and his attorney and a medical opinion from a private ophthalmologist, dated in August 2011

The Veteran's statements reflect his contention that his eye condition increased in severity during service.  In his October 2008 notice of disagreement, the Veteran stated that his eye condition did not bother him before service.  He stated that he started to get headaches in service because of detail work that was part of his job.  
The medical opinion dated in August 2011 reflects an opinion that right eye strabismus amblyopia pre-existed service and was aggravated during service, beyond the natural progress of the disability.

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a),(b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to manifestations of the disability to prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The Veteran's statements regarding an increase in severity of his disability are not new, as such contentions were previously considered.  The medical opinion from the private ophthalmologist is both new and material.  The medical opinion was not previously of record.  The August 2011 private medical opinion is also material, as it provides competent medical evidence that a preexisting right eye disorder was aggravated in service.  The basis of the prior denial was a lack of medical evidence that a right eye disorder was aggravated in service. 

For the reasons stated above, the evidence received since the prior denial of service connection for a right eye disorder is new and material; and because new and material evidence has been received, the claim for service connection for amblyopia and strabismus of the right eye is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Service Connection for Amblyopia and Strabismus of the Right Eye

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9.  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). 

A veteran who served for at least six months during a period of war or during peacetime on or after January 1, 1947, is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see VAOPGCPREC 
3-2003 (July 16, 2003).  A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)  (2012); Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran had active duty service from February 1974 to June 1976.  In this case, a pre-entrance examination in December 1973 noted a right exotropia and amblyopia of the right eye, with corrected vision of 20/100.  A February 1974 evaluation noted uncorrectable amblyopia of the right eye.  Vision of the right eye was 20/200.  The Veteran was given a E2 designation on his PULHES profile, and it was found that he was unqualified for any job requiring an E1 profile.   

Because a right eye disability was noted upon entrance into service, the Board finds that the Veteran had a preexisting disability and is therefore not entitled to the presumption of soundness upon entry with regards to his right eye.  As such, the burden of proof necessarily falls on the Veteran to establish aggravation.  See Wagner, 370 F.3d at 1096 (citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994)). 

During service, the Veteran reported complaints of amblyopia and strabismus.  In February 1976, he was seen for a visual examination at which he asserted his belief that he should be disqualified from his career field.  The Veteran reported that he could not work efficiently with test instruments (an oscilloscope).  The Veteran was referred for an ophthalmology consultation at which he complained of amblyopia and strabismus and suggested that dismissal from service should be contemplated.  A March 1976 physical profile noted strabismus and amblyopia of the right eye, and suggested that the Veteran should be retrained into a specialty compatible with duty restrictions, no duties which are visually demanding, requiring any prolonged periods of concentrated visual activity or concentration.  A medical evaluation completed upon separation in April 1976 noted a history of right eye amblyopia/strabismus since childhood and corrective surgery in 1964 with no improvement noted.   The report of the separation examination noted distant vision in the right eye of 20/200 and near vision of 20/200.  

In August 2011, the Veteran submitted a medical opinion from a well-credentialed private ophthalmologist, A.B, M.D.  A.B. indicated that he reviewed the entire VA claims file and specifically identified all of the relevant evidence that he had considered.  He stated that, contrary to the warning in the physical profile which noted that the Veteran was not qualified for any Air Force job which required an E-1 profile, the Veteran was trained in, and assigned work which he described as intense detail work.  A.B. noted that his Air Force specialty code was space communication system equipment operator/specialist.  

A.B. stated that, after the Veteran had been working in this environment and under these conditions for a year, a record from the RAF Heyford Hospital England dated in March 1976 clearly suggests the causation/ aggravation of amblyopia was solely due to the performance of duties while in service.  A.B. cited a medical record dated in March 1976 reflecting the Veteran's visit to the hospital in which he complained of an inability to use his test instrument (an oscilloscope) accurately or for prolonged periods because of visual deficiency, " resulting in symptomatic eyestrain."  

A.B. noted that subsequent military medical examinations failed to address the nature and extent of the Veteran's eye condition, appearing content to note that he had it since childhood.  A.B. noted that, in some physicals, such as an April 1976 medical examination, it appeared as the only diagnosis.  

A.B. summarized that amblyopia and strabismus pre-existed service, but he found that these conditions had worsened during the Veteran's military service, noting that the Veteran began to experience increased symptoms of his condition in 1976.  A.B. stated that, beginning with complaints of headaches and eyestrain in 1976, service medical records confirm that the symptoms of the Veteran's eye condition had worsened noticeably.  He was removed from the career field for which he was trained, missile communications technician.  A.B. noted that the various options for dealing with increased disability included consideration of surgery and retraining into another career field.  Ultimately, the Veteran was discharged as a result of his worsened eye condition.  

A.B. stated that subsequent medical records reflect that the Veteran's worsened condition has been permanent and his disabling symptoms have remained with him up until the present day.  A.B. opined that the Veteran never returned to the comparatively mild level of disability that existed at the time of his entry into service.  

A.B. opined that the worsening of the Veteran's right eye condition was not due to natural progress.  He stated that the medical literature is united in saying that strabismic amblyopia does not normally worsen at all under normal conditions.  A.B. stated that the increased worsening of the Veteran's symptoms was not anything that could be characterized as the natural progression of the condition when he entered the Air Force.  

A.B. opined that the Veteran's condition was existent but asymptomatic when he entered service.  He concluded, therefore, that the entire worsening must be attributed to the time the Veteran spent in the Air Force.  

Based upon the foregoing, it is shown that the Veteran had right eye amblyopia and strabismus upon entrance into service.  The Veteran had complaints of visual problems and headaches in service.  An uncontradicted and well-reasoned medical opinion from an ophthalmologist establishes that the Veteran's right eye disability underwent a permanent increase in severity during service, which was not due to the natural progress of the disease.  Accordingly, the Board finds that the preexisting right eye amblyopia and strabismus was aggravated by service and, as such, service connection for that disability is granted.


ORDER

The Veteran's previously denied claim of service connection for right eye amblyopia and strabismus is reopened.

Service connection for right eye amblyopia and strabismus is granted.  


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


